                      Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 1 of 31
    D-722-CV-201900066 - Tuesday, April 30, 2019


                                                                        Samantha Sullenger
                                                                                v.
                                              Central New Mexico Electric Cooperative, Inc.
                                                                              CASE DETAIL
             CASE #           CURRENT JUDGE                      FILING DATE                                                      COURT
D-722-CV-201900066        Murphy, Mercedes C.             03/28/2019                      ESTANCIA District


                                                                    PARTIES TO THIS CASE
               PARTY TYPE                             PARTY DESCRIPTION                                     PARTY #                             PARTY NAME
D                                         Defendant                                       1                                          CENTRAL NEW MEXICO ELECTRIC
                                                                                                                                     COOPERATIVE, INC.
P                                         Plaintiff                                       1                                          SULLENGER SAMANTHA
                                                                           ATTORNEY: YOUTZ SHANE
                                                                       ATTORNEY: MONTALBANO JAMES A.
                                                                         ATTORNEY: CURTICE STEPHEN


                                                                 CIVIL COMPLAINT DETAIL
      COMPLAINT DATE                    COMPLAINT SEQ #                 COMPLAINT DESCRIPTION                              DISP                      DISP DATE
03/28/2019                      1                                       OPN: COMPLAINT

             COA SEQ #                                                                           COA DESCRIPTION
                 1                                                                                     Miscellaneous

                         PARTY NAME                                                                  PARTY TYPE                                          PARTY #



                                                          REGISTER OF ACTIONS ACTIVITY
      EVENT DATE            EVENT DESCRIPTION                   EVENT RESULT                      PARTY TYPE                      PARTY #                 AMOUNT
04/16/2019                RETURN OF SERVICE                                               D                            1
                          Served to Matthew Collins, an Authorized Agent, on 4/10/19 by a Process Server
04/10/2019
04/10/2019                AMENDED COMPLAINT
                          First Amended Complaint
03/28/2019                JURY DEMAND 6 PERSON                                            P                            1
                          Jury Demand
03/28/2019                OPN: COMPLAINT                                                  P                            1
                          Complaint for Discrimination, Hostile Work Environment, Retaliation and Trial De Novo


                                                              JUDGE ASSIGNMENT HISTORY
             ASSIGNMENT DATE                             JUDGE NAME                                           SEQ #                  ASSIGNMENT EVENT DESCRIPTION
03/28/2019                                Murphy, Mercedes C.                             1                                          INITIAL ASSIGNMENT




                                                                                                                                  EXHIBIT A
    Page 1
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 2 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 3 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 4 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 5 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 6 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 7 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 8 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 9 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 10 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 11 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 12 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 13 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 14 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 15 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 16 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 17 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 18 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 19 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 20 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 21 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 22 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 23 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 24 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 25 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 26 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 27 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 28 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 29 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 30 of 31
Case 1:19-cv-00398-SCY-JHR Document 1-1 Filed 05/01/19 Page 31 of 31
